PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,692
Filing Date: 8 May 2018
Appellant(s): Hegde et al.



__________________
David S. Kim (Reg. No. 64,609)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2021 appealing the Office action mailed 05/07/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues: “No combination of Cambou and Jennings describes or suggests executing a first transformation function on a first entry in a table to generate a first transformed entry (Appeal Brief pg. 6)

	The Examiner respectfully disagrees. The claimed limitation requires “retrieve a first entry in said table based on said first table address, execute a first transformation function on said first entry to generate a first transformed entry.” 
	Cambou in Figure 3, 305 determines the first entry in said table based on the address (“the message digest 305 of the hash function is interpreted as an address Ai,j1=[Xi, Yj] in the cryptographic table” Paragraph [0045]).
	Cambou in Figure 3, 308 teaches executing a transformation function on said first entry to generate a first transformed entry (The private 
key 308 can be the stream Pri,j1=Ci,j1=[Ci,j11, .  . . , Ci,j1k] of k bits that 
are located in the cryptographic table 307 following the address Ai,i1 306.).


Appellant argues: While Cambou describes extracting bits from the following row in the cryptographic table if the address is at the end of a row or extracting bits form the top of the cryptographic table if the address is at the bottom of the table, one skilled in the art would not reasonable interpret any of these extractions as a “transformation” (Appeal Brief pg. 7) 
	Merriam-Webster defines “transform” as “to change in composition or structure.”  In Cambou, the first entry of the table is extracted and then appended together with a stream of bits from addresses following the initial address (i.e. transforming the entry)
For example, Figure 6 shows multiple streams of trits (606) extracted from the initial addresses 1 and 2 and 32 (604). Clearly the addresses from 604 have been transformed to the trits extracted from the table 606. Therefore appending data from addresses other than the initial entry in the table can be reasonably interpreted as transforming or “changing in composition or structure” of the singular first table entry.

Appellant argues: “no combination of Cambou and Jennings describes ‘receive an encoded entry from said second computing device in response to transmission of said first random number sequence…Applicant respectfully submits that Cambou’s address 31 is not an encoded entry  (Appeal Brief pg. 8-9)”


Appellant argues: “no combination of Cambou and Jennings describes or suggests “decode said encoded entry to determine a second transformed entry (pg. 9 of Appeal Brief).”

	The Examiner respectfully disagrees. Paragraph [0048] of Cambou teaches “because the server 300 and device 310 implement similarly-configured hash functions 304, 314, the address 316 will be equal to the address 306 independently generated by the server. For example…the first 8 digits of the hash message can be the address 316 of the column Xi, and the next 8 digits can be the address 316 of row YJ. The private key can be the stream of k bits that are located…following the address.” Therefore Cambou takes the encoded entry (i.e. the hash results) and decodes the encoded entry (i.e. divides the hashed message into a first 8 digits that is to represent column X, and a second 8 digits that is to represent column Y). Cambou then uses the decoded entry to determine a transformed entry (i.e. generating a stream of k bits following the address).
Appellant argues: “there is No rational to combine Cambou and Jennings (Appeal Brief pg. 12)”

	The Examiner respectfully disagrees. At the outset the Examiner supplied an explicit motivation “to prevent a reuse attack” (Col. 12, lines 38-42 of Jennings).

Appellant argues: “updating a table as described in Jennings may undermine the integrity of the cryptographic infrastructure disclosed in Cambou…by updating Cambou’s cryptographic tables so that each value is used only once, unauthorized third parties could create their own cryptographic tables (Appeal Brief pg. 13)”

The Examiner respectfully disagrees. At the outset, Cambou describes a “secure transfer” of cryptographic tables between message sender and recipient (Paragraph [0026]) therefore Appellant’s hypothetical scenario of third party created tables could never occur. Secondly the integrity of Cambou is improved by updating the cryptographic table because updating the tables will prevent the same keys from being reused (i.e. a reuse attack). For example if the same tables of Cambou were used thousands of times there would be a chance that the same key could be reused. By modifying the cryptographic table of Cambou with updating tables as taught by Jennings would prevent a reuse attack.                                                                                                                                                                                                  

	The remaining arguments are derived from the above and unpersuasive for a similar rationale.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HARRIS C WANG/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:

/JAMES R TURCHEN/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.